


    






June 29, 2012




James Wheat




Dear James:
This Separation Agreement (the “Agreement”) sets forth the terms of your
separation from employment with Silicon Graphics International Corp. (the
“Company”).
1.    Employment Status and Final Payments.
(a)    Separation Date. Your last day of work with the Company and your
employment termination date will be June 29, 2012 (the “Separation Date”). As of
the Separation Date, your salary will cease, and any entitlement you have or
might have under any Company-provided benefit plan, program, contract or
practice (each a “Benefit Program”) will terminate, except (i) as required by
the terms of an applicable Benefit Program or any applicable federal or state
law, or (ii) as otherwise described below.
(b)    Accrued Salary and PTO. On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused paid time off (PTO) earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments by law.
(c)    Expense Reimbursements. You shall submit expense reports to the Company
seeking reimbursement for any business expenses incurred through the Separation
Date within thirty (30) days after the Separation Date. The Company will
reimburse you for these business expenses, pursuant to its standard policies and
practices, within fifteen (15) business days after the submission of your
expense report.
2.    Severance Benefits. The Company shall provide the following sole severance
benefits (the “Severance Benefits”), if you timely sign, date and return this
fully executed Agreement to the Company, and allow the releases contained herein
to become effective (as defined in Section 10:
(a)    Base Salary. The Company shall provide you, as severance, the equivalent
of twelve (12) months of your base salary. The severance pay will be subject to
required payroll deductions and withholdings, and will be paid in twenty-six
(26) equal installments over a period of twelve (12) months. The Severance
Payments will be paid on the Company's regular payroll cycle beginning on the
first regularly-scheduled payroll date after the Effective Date of this
Agreement as defined in paragraph 10 below, provided you have fulfilled your
obligation to return Company property under Paragraph 4 of this Agreement.
(b)    Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company's
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the Separation Date.
Later, you may be able to convert to an individual policy through the provider
of the Company's health insurance, if you wish. You will be provided with a
separate notice describing your rights and obligations under the applicable
state and/or federal insurance laws on or after the Separation Date. Although
the Company is not otherwise obligated to do so, if you timely elect to continue
group health coverage after the Separation Date pursuant to COBRA, the Company
will reimburse your COBRA premium payments (or, at its sole discretion, provide
you with a prepayment of such premiums) sufficient to continue your group health
coverage at its current level (including dependant coverage, if applicable) for
a maximum of twelve (12) months following the Separation Date.




--------------------------------------------------------------------------------




(c)    Equity. Under the terms of your stock option agreements and the
applicable plan documents, vesting of your stock options and restricted stock
awards/units will cease as of the Separation Date. Your right to exercise any
vested options or shares shall be extended for one year following your
Separation Date. All other rights and obligations with respect to your stock
options(s) and restricted stock awards, will be as set forth in your stock
option agreement, grant notice, restricted stock purchase agreement, and
applicable plan documents. Except as specifically modified herein, these equity
awards shall continue to be governed by the terms of the applicable grant
notices, stock option or restricted stock agreements, and governing equity
plans.
3.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance (including any severance pursuant to your
March 31, 2008 Employment Agreement (as amended on December 23, 2008)(the
“Employment Agreement”), or Silicon Graphics International Corp. Executive
Change in Control Severance Benefit Plan (the “Severance Plan”)), or any other
benefits before or after the Separation Date, with the exception of any vested
right you may have under the express terms of a written ERISA-qualified benefit
plan (e.g., 401(k) account) or any vested stock options or other equity awards.
4.    Return Of Company Property. By June 29, 2012, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property which you have in your possession or control, including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, customer lists,
prospect information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information.
If you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, by June 29, 2012, you shall provide
the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done. Your timely compliance with this paragraph is a condition precedent to
your receipt of the Severance Benefits provided under this Agreement.
5.    Proprietary Information Obligations. You agree to refrain from any use or
disclosure of the Company's confidential or proprietary information or materials
(including, but not limited to, sales and marketing information, customer
information, product and manufacturing information, financial information,
personnel and compensation information, and operational and training
information). Additionally, you reaffirm your obligation to comply with the
Employee Proprietary Information and Inventions Agreement (the “PIIA”) you
previously signed (attached hereto as Exhibit A).
6.    Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, and the Company (through its
officers and directors) agrees not to disparage you, in any manner likely to be
harmful to his/its business, business reputation, or personal reputation;
provided that you and Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.
7.    Cooperation and Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
claim or cause of action of any kind brought against the Company, nor shall you
induce or encourage any person or entity to bring such claims. However, it will
not violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law. Further,




--------------------------------------------------------------------------------




you agree to voluntarily cooperate with the Company if you have knowledge of
facts relevant to any threatened or pending litigation against the Company by
making yourself reasonably available without further compensation for interviews
with the Company's counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.
8.    No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
9.    Release of Claims.
(a)    General Release. In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing or the U.S. Securities and Exchange
Commission, except that you hereby waive your right to any monetary benefits in
connection with any such claim, charge or proceeding. You hereby represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims.
10.    ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing, as
required by the ADEA, that: (a) your waiver and release do not apply to any
rights or claims that may arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement (although you
may voluntarily decide not to do so); (c) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign this
Agreement sooner); (d) you have seven (7) days following the date you sign this
Agreement to revoke this Agreement (in a written revocation sent to and received
by the Company's Human Resource Director); and (e) this Agreement will not be
effective until the date upon which




--------------------------------------------------------------------------------




the revocation period has expired, which will be the eighth day after you sign
this Agreement (the “Effective Date”).
11.    Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.
12.    Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers' compensation claim.
13.    Dispute Resolution. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules. The parties each acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute,
claim or demand through a trial by jury or judge or by administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator's essential findings and conclusions
on which the award is based. The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures. Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.
14.    Miscellaneous. This Agreement, including Exhibit A (the PIIA),
constitutes the complete, final and exclusive embodiment of the entire Agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations, including without limitation any
promises or representations regarding severance benefits contained in the
Employment Agreement or the Severance Plan. This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California without
regard to conflict of laws principles. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive




--------------------------------------------------------------------------------




breach. This Agreement may be executed in counterparts and facsimile signatures
will suffice as original signatures.
If this Agreement is acceptable to you, please sign below and return the
Company's Senior Vice President of Human Resources. You have twenty-one (21)
calendar days to decide whether you would like to accept this Agreement, and the
Company's offer contained herein will automatically expire if you do not sign it
within this timeframe and return the fully signed Agreement promptly thereafter.
We wish you the best in your future endeavors.
Sincerely,
Silicon Graphics International Corp.
By:
/s/ Jorge Titinger
7/10/2012
 
Jorge Titinger, President & CEO









I have read, understand and agree fully to the foregoing Agreement:


/s/ James Wheat
 
James Wheat
 
 
 
July 4, 2012
 
Date
 

















--------------------------------------------------------------------------------






Exhibit A - Proprietary Information and Inventions Agreement




--------------------------------------------------------------------------------






RACKABLE SYSTEMS, INC.


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment by Rackable Systems, Inc., a Delaware
corporation (the “Company”), I hereby agree to the following with respect to my
use and development of information and technology of the Company, as more fully
set out below.
1.Proprietary Information.
(a)    Confidential Restrictions. I agree to hold in strict confidence and in
trust for the sole benefit of the Company all Proprietary Information (as
defined below) that I may have access to during the course of my employment with
the Company and will not disclose any Proprietary Information, directly or
indirectly, to anyone outside of the Company, or use, copy, publish, summarize,
or remove from Company premises such information (or remove from the premises
any other property of the Company) except: (i) during my employment as
authorized by Company policy and to the extent necessary to carry out my
responsibilities as an employee of the Company, or (ii) after termination of my
employment, as specifically authorized in writing by the President of the
Company. I further understand that the publication of any Proprietary
Information through literature or speeches must be approved in advance in
writing by the President of the Company.
(a)    Proprietary Information. “Proprietary Information” shall mean and all
confidential knowledge, data or information related to the Company’s business or
its actual or demonstrably anticipated research or development, including
without limitation: (i) trade secrets, inventions, ideas, processes, computer
source and object code, data, formulae, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs, and techniques; (ii)
information regarding products, services, plans for research and development,
marketing and business plans, budgets, financial statements, contracts, prices,
suppliers, and customers; (iii) information regarding the skills and
compensation of the Company’s employees, contractors, and any other service
providers of the Company; and (iv) the existence of any business discussions,
negotiations, or agreements between the Company and any third party.
(b)    Exclusions. Proprietary Information shall not include: (i) information
which is or becomes publicly known through lawful means; (ii) information which
was rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) information which is disclosed to me without
confidential or proprietary restriction by a third party who rightfully
possesses the information (without confidential or proprietary restriction) and
did not learn of it, directly or indirectly, from the Company.
(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of the President of the Company.
(d)    with Business. In order to protect the Company’s and its goodwill, I
agree that: (i) during the term of my employment by the Company, I will not,
without the Company’s express written consent, engage in any employment or
business activity that is competitive with, or would otherwise conflict with my
employment by, the Company, and (ii) for the period of my employment by the
Company and for




--------------------------------------------------------------------------------




one (l) year thereafter, I will not, either directly or indirectly, solicit,
induce or encourage or attempt to solicit, induce or encourage any employee,
independent contractor, or consultant of the Company to terminate his, her or
its relationship with the Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.
2.    Inventions.
(a)    Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.” The
term Invention Ideas means any and all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.
(2)    Result from any work performed by the employee for the employer.
(b)    Records of Invention Ideas. I agree to maintain adequate and current
written records on the development of all Invention Ideas and to disclose
promptly to the Company all Invention Ideas and relevant records, which records
will remain the sole property of the Company. I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work of authorship,
design, formula, discovery, patent, or copyright that I do not believe to be an
Invention Idea, but is conceived, developed, or reduced to practice by me (alone
or with others) during my period of employment shall be promptly disclosed to
the Company (such disclosure to be received in confidence). The Company shall
examine such information to determine if in fact the idea, process, or
invention, etc., is an Invention Idea subject to this Agreement.
(c)    Assignment. I hereby assign, and agree to assign in the future, to the
Company, without further consideration, my entire right, title, and interest
(throughout the United States and in all foreign countries), free and clear of
all liens and encumbrances, in and to each Invention Idea, which shall be the
sole property of the Company, whether or not patentable. In the event any
Invention Idea shall be deemed by the Company to be patentable or otherwise
registrable, I will assist the Company (at its expense) in obtaining letters
patent or other applicable registrations thereon and I will execute all
documents and do all other things (including testifying at the Company’s
expense) necessary or proper to obtain letters patent or other applicable
registrations thereon and to vest the Company with full title thereto. Should
the Company be unable to secure my signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright, or other right or
protection relating to any Invention Idea, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and each of its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf and stead, to execute and file any
such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
me.




--------------------------------------------------------------------------------




(d)    Excluded Inventions. Except as disclosed in Exhibit A, there are no
ideas, processes, trademarks, service marks, inventions, technology, computer
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement (“Excluded Inventions”). If no Excluded Inventions
are listed in Exhibit A, I warrant that there are no Excluded Inventions. I
agree that I will not incorporate, or permit to be incorporated, Excluded
Inventions in any Invention Idea without the Company’s prior written consent.
If, in the course of my employment with the Company, I incorporate an Excluded
Invention into a Company process, machine or other work, I hereby grant the
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Invention.
(e)    Post-Termination Period. the one (1) year period after my employment
ends, I will promptly and fully disclose to the Company in writing: (i) all
inventions authored, conceived, or reduced to practice by me, either alone or
with others, including any that might be covered under California Labor Code
Section 2870, and (ii) all patent applications filed by me or in which I am
named as an inventor or co-inventor. In addition, I agree to assign in the
future any idea, process, trademark, service mark, invention, technology,
computer program, original work of authorship, design, formula, discovery,
patent, copyright, or any improvement, rights, or claims related to the
foregoing which are conceived, developedor reduced to practice at any time
(including after my employment with the Company ends) to the extent any such
item is based upon any Invention Ideas or portions thereof.
I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.
3.    Former or Conflicting Obligations. During my employment with the Company,
I will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude me from complying with the provisions hereof.
I further represent that my employment by Company does not and will not breach
any agreement with any former employer, including any noncompete agreement.
4.    Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.
5.    Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B. I further
agree that I will not copy, delete, or alter any information contained upon my
Company computer or Company equipment before I return it to the Company. In
addition, if I have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Proprietary Information, I agree to provide the Company with
a computer-useable copy of all such Proprietary Information and then




--------------------------------------------------------------------------------




permanently delete and expunge such Proprietary Information from those systems;
and I agree to provide the Company access to my system as reasonably requested
to verify that the necessary copying and/or deletion is completed. I further
agree that any property situated on the Company’s premises and owned by the
Company is subject to inspection by the Company’s personnel at any time with or
without further notice or consent. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with the Company
in attending an exit interview.
6.    Miscellaneous Provisions.
(a)    Assignment. I agree that the Company may assign to another person or
entity any of its rights under this Agreement, including, without limitation,
any successor in interest to the Company or its business operations. This
Agreement shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company’s successors and
assigns.
(b)    Governing Law; Severability. The validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California. If any
provision of this Agreement, or application thereof to any person, place, or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such provisions as
applied to other persons, places, and circumstances shall remain in full force
and effect.
(c)    Application of this Agreement. I hereby agree that my obligations set
forth in Sections 1 and 2 hereof and the definitions of Proprietary Information
and Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.
(d)    Notification of New Employer. If I leave the employ of the Company, I
consent to the notification of my new employer of my rights and obligations
under this Agreement, by the Company providing a copy of this Agreement or
otherwise.
(e)    Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by the Company, and it will not
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause and with or without advance
notice.
(f)    Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Proprietary Information of the
Company, any breach of this Agreement by me would cause irreparable injury to
the Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle the Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
(g)    Entire Agreement. The terms of this Agreement are the final and entire
expression of my agreement with respect to the subject matter hereof and
supersede any prior or contemporaneous agreements or representations. This
Agreement only may be modified in a written agreement signed by both me and a
duly authorized officer of the Company.
Date:
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
Printed Name







--------------------------------------------------------------------------------




EXHIBIT A


Employee’s Prior Inventions


Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:






--------------------------------------------------------------------------------




EXHIBIT B


TERMINATION CERTIFICATE CONCERNING
PROPRIETARY INFORMATION AND INVENTIONS


This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.
I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.


Date:
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
Printed Name





    




